Case 1:18-cv-05930-MKB-ST Document 65 Filed 04/18/19 Page 1 of 2 PageID #: 443




101 Park Avenue, 17th Floor
New York, NY 10178
Tel (212) 878-7900 Fax (212) 692-0940
www.foxrothschild.com


ALAN R. FRIEDMAN
Direct No: 212.878.1426
Email: AFriedman@FoxRothschild.com




April 18, 2019

VIA ECF

Honorable Steven L. Tiscione
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


Re:       Monbo, et al. v. Nathan, et al., Case No. 1:18-cv-05930-MKB-ST

Dear Judge Tixcione:

My law firm represents Defendants Lotfy Nathan, Red Gap Film Group, LLC and Vertical
Entertainment, Inc. I am writing in connection with the conference held yesterday (April 17,
2019) and the Minute Order entered earlier today [DN 64] in connection with that conference.

During the conference Your Honor directed that my clients not serve their response to the
current Complaint in light of Plaintiffs’ announced plan to file an amended complaint following
their engagement of new counsel. In connection with that direction, I stated that I would speak
with Plaintiffs’ new counsel and set a schedule to file the response to the forthcoming amended
complaint and, if no agreement could be reached, comply with the Federal Rules of Civil
Procedure with respect to its filing date. Your Honor agreed with this approach and noted that
there was no reason to file an answer now and then a second answer in response to the
forthcoming amended complaint.

I am writing to note the foregoing because my clients’ response was, until yesterday’s
conference, due tomorrow. Based on yesterday’s conference, we will not be serving the
response tomorrow. I am writing now so there is no issue that my clients are not defaulting. If,
contrary to the proceedings yesterday, Your Honor now is requiring that my clients file a
Case 1:18-cv-05930-MKB-ST Document 65 Filed 04/18/19 Page 2 of 2 PageID #: 444




Honorable Steven L. Tiscione
April 18, 2019
Page 2

response to the original complaint now and a response to the Plaintiffs’ amended complaint
hereafter, which we don’t understand Your Honor to be requiring, we will do so promptly after
Your Honor so advises.

Thank you for your consideration of this matter.

Respectfully submitted,



Alan R. Friedman


cc: All Counsel via ECF
    Deafueh Monbo (by email: 12oclockboyzlaw@gmail.com)
